Case: 21-60395     Document: 00516424918         Page: 1     Date Filed: 08/09/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                       August 9, 2022
                                  No. 21-60395
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   Alma Deyanira Guillen,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A096 785 211


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Alma Deyanira Guillen, a native and citizen of Mexico, petitions this
   court for review of the decision of the Board of Immigration Appeals (BIA)
   affirming the Immigration Judge’s (IJ) denial of her motion to reconsider its
   denial of her second motion to reopen.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60395      Document: 00516424918          Page: 2   Date Filed: 08/09/2022




                                    No. 21-60395


          On May 23, 2008, petitioner failed to appear at a hearing for which
   she had received notice. The IJ issued an in absentia order of removal against
   her. Petitioner moved to rescind the order and reopen the removal
   proceedings, claiming her attorney had mistakenly advised her of the hearing
   time. After the IJ denied the motion, petitioner appealed to the BIA, and the
   BIA dismissed the appeal. She then petitioned this court for review, and we
   denied the petition. See Guillen v. Holder, 397 F. App’x 30 (5th Cir. 2010)
   (per curiam) (holding BIA did not abuse its discretion in concluding Guillen
   failed to demonstrate exceptional circumstances sufficient to excuse her
   failure to appear).
          In 2017, petitioner (through new counsel) filed with the IJ a second
   motion to reopen her removal proceedings, invoking Matter of Lozada, 19 I.
   & N. Dec. 637 (BIA 1988) (setting out procedural requirements needed to
   support a claim for ineffective assistance of counsel). She conceded her
   motion failed to comply with the INA’s timing and numerical requirements.
   See 8 U.S.C. § 1229a(c)(7)(A) (permitting only one motion to reopen
   proceedings under this section); see also id. 8 U.S.C. § 1229a(c)(7)(C)(i)
   (requiring such a motion to be filed within 90 days of entry of a final
   administrative order of removal). But she argued she was entitled to equitable
   tolling. See Lugo-Resendez v. Lynch, 831 F.3d 337 (5th Cir. 2016).
          The IJ denied petitioner’s second motion to reopen, holding
   petitioner’s 2008 appeal to the BIA had divested the IJ of jurisdiction over
   the matter. Petitioner next filed with the IJ a motion to reconsider. She
   argued that this court’s decision in Singh v. Gonzales, 436 F.3d 484 (5th Cir.
   2006), permitted the IJ to exercise jurisdiction over her motion.
   Unpersuaded by her reading of Singh, the IJ denied the motion and reiterated
   that petitioner’s only option was to file a motion to reopen with the BIA.




                                         2
Case: 21-60395      Document: 00516424918           Page: 3   Date Filed: 08/09/2022




                                     No. 21-60395


          Petitioner appealed to the BIA, which adopted and affirmed the IJ’s
   decision. The Board agreed the IJ lacked jurisdiction and dismissed the
   appeal. We review the BIA’s decision and consider the underlying decision
   of the IJ to the extent it influenced the BIA’s decision. See Wang v. Holder,
   569 F.3d 531, 536 (5th Cir. 2009). We review questions of law de novo, and we
   review factual findings under a substantial evidence standard. Jaco v.
   Garland, 24 F. 4th 395, 401 (5th Cir. 2021). The denial of a motion to
   reconsider is reviewed under a “highly deferential abuse-of-discretion
   standard.” Zhao v. Gonzales, 404 F.3d 295, 303 (5th Cir. 2005).
          Petitioner has failed to show that the BIA erred in affirming the IJ’s
   denial of her motion. On November 13, 2009, the BIA dismissed Guillen’s
   appeal of the IJ’s denial of her first motion to reopen. Thereafter,
   “jurisdiction over any subsequently filed motions to reopen was vested with
   the BIA.” Chande v. Barr, 763 F. App’x 355, 356 (5th Cir. 2019) (per curiam);
   see also In re C-W-L-, 24 I. & N. Dec. 346, 350 (BIA 2007) (“[A] motion to
   reopen must be filed with the last body that issued an administratively final
   order of removal.”); 8 C.F.R. § 1003.2 (conferring authority on the BIA to
   adjudicate a motion to reopen when jurisdiction is vested with the BIA); 8
   C.F.R. § 1003.23(b)(1) (prohibiting reopening by an IJ where jurisdiction is
   vested with the BIA).
          Like both the IJ and the BIA, we are unpersuaded by petitioner’s
   reading of Singh. As we explained in that case, the INA permits an alien to
   challenge an in absentia removal order by filing one motion to reopen with the
   IJ. Singh, 436 F.3d at 490 (“[B]y filing the in absentia motion with the IJ, the
   alien has exhausted the one class of motions to reopen that the INA
   permits . . . there are no more reopen motions available for filing; thus an
   attempted filing of a second motion to reopen violates the INA.”). If the IJ
   denies the motion, the alien may appeal to the BIA. If the BIA dismisses the
   appeal, any further administrative review may be pursued through a motion



                                          3
Case: 21-60395      Document: 00516424918           Page: 4   Date Filed: 08/09/2022




                                     No. 21-60395


   to reopen or reconsider submitted only to the BIA, where jurisdiction has
   vested. See id. (recognizing that under the BIA’s own regulations, it has
   jurisdiction to “hear motions to reopen in ‘cases in which it has rendered a
   decision’”). Because the BIA issued a final administrative decision in
   Guillen’s proceedings in 2009, the IJ did not have jurisdiction in 2017 over
   her second motion to reopen.
          Relying on Pereira v. Sessions, 138 S. Ct. 2105 (2018) and Niz-Chavez
   v. Garland, 141 S. Ct. 1474 (2021), petitioner also argues the IJ never acquired
   jurisdiction over her removal proceedings because her notice to appear did
   not specify the date and time of her hearing. In Pierre-Paul v. Barr, 930 F.3d
   684 (5th Cir. 2019), we declined to “extend Pereira’s narrow holding beyond
   the stop-time rule context” and held that a defective notice to appear does
   not deprive the IJ of jurisdiction. Id. at 689. We recently reaffirmed that
   conclusion, explaining that Niz-Chavez did not “dislodge our ultimate
   holding” in Pierre-Paul or “alter our conclusion that Pereira does not extend
   outside the stop-time rule context.” Maniar v. Garland, 998 F.3d 235, 242
   n.2 (5th Cir. 2021). Accordingly, the BIA did not abuse its discretion in
   concluding the notice to appear, coupled with a notice of hearing specifying
   the date and time of the removal proceedings, vested the IJ with jurisdiction
   over the proceedings.
          The petition is DENIED.




                                          4